Title: From George Washington to Anthony Wayne, 26 February 1781
From: Washington, George
To: Wayne, Anthony


                        

                            
                            Dear sir
                            Head Quarters New Windsor 26th February 1781.
                        
                        Congress, as you will have been informed, have determined that the Pennsylvania line shall compose part of
                            the southern Army, and have ordered it to proceed to Virginia, in detachments, as they may be in readiness to march. I
                            have given General St Clair directions to carry the Resolve into execution as speedily as possible—I think it essential
                            that one of the Brigadiers should proceed with the first detachment, that he may be at hand to receive and form the
                            remainder as they arrive. This may be the more necessary, as the presence of an Officer of Authority and Rank may be
                            requisite to restore that discipline which the late convulsion will have in some degree destroyed—General Irvine being
                            employed upon the recruiting Buisiness, this duty of course devolves upon you.
                        I have advised General St Clair, if circumstances will admit of the detachment
                            under the command of the Marquis going down the Chesapeak by Water, to endeavour to take the opportunity of sending as
                            many as possible by the same conveyance—You will, in that case, either make use of the Water passage or proceed by land
                            and meet the troops at their place of debarkation, as you may think best—But I imagine you will prefer the former when the
                            Marquis informs you of the object of the detachment.
                        Wherever your duty calls you, I shall wish you happiness and success as I am With very true Esteem Dear sir
                            Your Most Obedient and Humble servant

                        
                            Go: Washington 
                        
                    